DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; line 4 recited “a wire having a first end and a second end opposite the first end” and also line 7 and 9 recited “a first element and a second element”, however from the claim language it is unclear what is the relation between the first element and second element with the first end and second end of the wire. It is not clear as to the relationship between the first element with respect to the first end and second element with respect to the second end and whether they are integral parts of the wire.  For example, the first element (distal leg 202) extends along the x-axis from the connector 204, see Fig. 12. 
Claim 1; line 16 recited “the third element is connected to the first element by a first connector” and Claim 2; line 1-2 recited “the third element is connected to the second element by a second connector”, however from the claim language it is unclear 
Claim 1; line 20-23 recited “the first end of the wire is attached to an elongate shaft that defines a passageway, and the second end of the wire is attached to an elongate element that slidably passes through the passageway”, however from Fig. 7 and 8, it is not clear what is a elongate element and how it is attach with the second end of the wire and slidably passes through the passageway of the cylinder 100.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: regarding independent claim 1, the closet prior arts (US 2012/0143293, US6371928) taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. 								The prior art fails to teach a combination of limitations of “the third element follows a spiral path with an axial length, a pitch, p, and a helical radius, r, about the x axis such that for any point on the third element, y= r*cos t, z = r*sin t, x = p*(t/2π), where t is a parameter having a dimension in radians, as recited specifically in the independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729